Citation Nr: 0107730	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for hydradenitis 
suppurativa of the buttocks and groin, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran, who had active service from 
July 1956 to October 1960, appealed that decision.


REMAND

A January 1974 rating decision granted service connection for 
hydradenitis suppurativa of the buttocks and groin, and 
assigned a 10 percent evaluation, which has continued to 
date.  The February 1998 rating decision on appeal denied an 
evaluation in excess of 10 percent.  The veteran contends 
that the 10 percent disability evaluation does not reflect 
the current level of severity of his service-connected 
disability.  

During the course of this claim, the veteran was provided 
several VA examinations of his service-connected disability, 
which focused exclusively on the skin area of his groin and 
buttocks.  He asserted at his November 2000 videoconference 
hearing that this skin disease has spread to his armpits and 
feet.  In addition, he stated that he received regular 
treatment for his service-connected disability from both VA 
and from Kaiser Permanente.  A statement from a physician 
from Kaiser is of record.  However, the RO was apparently 
unaware of this treatment until the time of his 
videoconference, and those records have not been obtained.  

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
all treatment records pertaining to the 
veteran from the VA Medical Center in 
Cleveland, Ohio.  

2.  After obtaining any necessary 
authorization, the RO is requested to 
obtain records pertaining to the 
veteran's skin disability from Kaiser 
Permanente.

3.  The veteran should be afforded an 
examination of his skin for the purpose 
of determining the manifestations, 
severity and location of any and all skin 
disorders.  Any and all necessary 
evaluations, tests and studies should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail.  The examiner specifically is 
requested to identify whether the 
veteran's service-connected hydradenitis 
suppurativa of the buttocks and groin is 
now manifested in the armpits and feet, 
or in any other location, and if so, 
whether the locations affected are 
separately identifiable disabilities or 
are part of the veteran's service 
connected disability.  The rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


